By the Court.—Ingraham, P. J.
We are all of the opinion that this judgment must be affirmed. If the plaintiff feels aggrieved at the award, his only remedy is to move the court at special term, either for an order modifying the award, or for an order vacating it; and upon the grounds and in the manner provided by the Revised Statutes. It is conceded by the *96counsel for the appellant, that he has no statutory grounds for such a motion. He is therefore concluded by the judgment, which can only be reviewed by a writ of error; and he has no right to make a case and appeal thereon, for the purpose of reviewing the award made by the arbitrators on the merits.
The court will not in any case review an award made by arbitrators under the statute, except on the grounds specifically provided by the Revised Statutes, viz: fraud or undue means in procuring it, evident partiality or corruption in the arbitrators, misconduct or excess of power on their part, imperfect award, miscalculation, mistake, or unauthorized award (2 Rev. Stat., 542, §§ 10, 11).
Geo. G. Barnard and Cardozo, JJ., concurred.
Judgment affirmed, with costs.